


Exhibit 10.2


RESTRICTED STOCK UNIT AGREEMENT


THIS AGREEMENT, effective as of the 31st day of March, 2015, is entered into
between SOTHEBY'S, a Delaware corporation (the "Corporation"), and Thomas S.
Smith (the "Executive").


WITNESSETH:


WHEREAS, the Board of Directors of the Corporation (the "Board") has approved
the grant to the Executive of 47,070 fully vested Restricted Stock Units as an
inducement for the Executive to enter into the employ of the Corporation.


NOW, THEREFORE, it is agreed as follows:


1.    Award of Restricted Stock Units. Effective March 31, 2015, the Corporation
hereby awards to the Executive 47,070 Restricted Stock Units (“RSUs”). Each
Restricted Stock Unit will be payable in one share of the common stock of the
Corporation (the “Common Stock”). Registration in the Executive’s name in book
entry form of the shares of Common Stock underlying the Restricted Stock Units
will occur within sixty (60) days of the applicable payment date specified in
Section 2.


2.     Payment Dates. The RSUs and any additional restricted stock units
credited to the Executive pursuant to Section 3 hereof in respect of any
dividend equivalents payable in respect of the RSUs being settled on such
payment date (which together with the RSUs initially awarded shall hereafter be
called (the “Awarded RSUs”)) shall be settled in whole shares of the
Corporation’s common stock in three approximately equal installments on each of
March 31, 2018, March 31, 2019 and March 31, 2020; provided, however, that, if
the Executive’s employment terminates at any earlier date for any reason, all of
the then outstanding Awarded RSUs shall be distributable in shares of Common
Stock (i) within 30 days following the date of the Executive’s death or (ii) six
months and one day after the date the Executive’s employment terminates for any
other reason (the “Termination Date”). Notwithstanding the foregoing, payment of
any fraction of a share that would otherwise be deliverable at any payment date
shall be delayed until the first payment date at which such fractions of a share
correspond to a whole share or will be settled in cash on the last date payment
is to be made pursuant to this Section 2.


3.    Voting and Dividend Rights. The Executive shall have no right to vote the
underlying shares of stock subject to any Awarded RSUs until the underlying
shares of Common Stock have been delivered to the Executive as provided herein.
The Executive will have the right to receive dividend equivalents on each
unvested Awarded RSU on a basis that parallels the dividends paid or distributed
on a share of Common Stock. Dividend equivalents, to the extent they are
payable, shall be credited as of the date any such dividends or distributions
are payable on the Common Stock and shall be deemed reinvested in additional
restricted stock units based on the closing price per share of Common Stock on
the trading day immediately prior to such payment date.
.
4.    Adjustments for Corporate Transactions. In the event that there shall
occur any transaction that would require an adjustment of any restricted stock
units outstanding under the Corporation’s Second Amended and Restated Restricted
Stock Unit Plan (the “Plan”), the Awarded RSUs shall be adjusted in the same
manner as the administrator of the Plan determines to adjust the restricted
stock units outstanding under the Plan. All distributions, if any, credited to
the Executive with respect to Awarded RSU as a result of any stock split, stock
distributions, combination of shares, or other similar transaction shall be
subject to the restrictions set forth in this Agreement.


5.    Securities Law Requirements.


(a)    Regardless of whether the offering and sale of the shares of Common Stock
under the Plan have been registered under the United States Securities Act of
1933 (the “Act”) or have been registered or qualified under the securities laws
of any state, the Corporation may impose restrictions upon the sale, pledge, or
other transfer of such shares (including the placement of appropriate legends on
stock certificates) if, in the judgment of the Corporation and its counsel, such
restrictions are necessary or desirable in order to achieve compliance with the
provisions of the Act, the securities laws of any state, or any other law. In
the event that the sale of such shares is not registered under the Act but an
exemption is available which requires an investment representation or other
representation, the Executive shall be required to represent that such shares
are being acquired for investment, and not with a view to the sale or




--------------------------------------------------------------------------------




distribution thereof, and to make such other representations as are deemed
necessary or appropriate by the Corporation and its counsel.


(b)    Stock certificates evidencing such shares awarded under the Plan pursuant
to an unregistered transaction shall bear the following restrictive legend and
such other restrictive legends as are required or deemed advisable under the
provisions of any applicable law:


“THE SALE OF THE SECURITIES REPRESENTED HEREBY HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”). ANY TRANSFER OF SUCH SECURITIES WILL BE
INVALID UNLESS A REGISTRATION STATEMENT UNDER THE ACT IS IN EFFECT AS TO SUCH
TRANSFER OR, IN THE OPINION OF COUNSEL FOR THE ISSUER, SUCH REGISTRATION IS
UNNECESSARY IN ORDER FOR SUCH TRANSFER TO COMPLY WITH THE ACT.”


Any determination by the Corporation and its counsel in connection with any of
the matters set forth in this paragraph shall be conclusive as to all binding
persons.


6.    Securities Law Representations. As of the date of this Agreement and also
as of the date of any issuance of Restricted Shares, Executive represents and
warrants to the Corporation that Executive: (i) is not investing in the
Restricted Shares as a result of or subsequent to any advertisement, article,
notice or other communication published in any media, broadcast publicly or
presented at any presentation; (ii) is an “accredited investor” as defined in
Regulation D adopted under the Securities Act of 1933, as amended (the
“Securities Act”); (iii) confirms that until registered in accordance with
Section 8, the Restricted Shares will not be registered securities under the
Securities Act or any other securities law, and Executive may not transfer the
Restricted Shares other than in compliance with this Agreement and available
registration exemptions under the Securities Act and other applicable securities
laws; and (iv) is acquiring the Restricted Shares solely for himself, for
investment purposes only, and not with a view to the resale, pledge or
distribution of any Restricted Shares except in accordance with their terms,
e.g., after vesting.


7.    Rights as a Shareholder. Nothing in the Plan or this Agreement shall be
construed to give the Executive or any other person rights as a shareholder of
the Corporation except to the extent specifically provided in this Agreement.


8.    Rights as an Employee. Nothing in this Agreement shall be deemed to confer
on the Executive any right to continue in the employ of the Corporation or any
of its subsidiaries, or to interfere with or limit in any way the right of the
Corporation or any of its subsidiaries to terminate such employment in
accordance with the terms and conditions of the Employment Agreement.


9.    Inspection of Records. Copies of the Plan, records reflecting the
Executive’s Restricted Stock Unit award(s), and any other documents and records
that the Executive is entitled by law to inspect shall be open to inspection by
the Executive and his or her duly authorized representative(s) at the office of
the Corporation at any reasonable business hour.     
10.    Withholding. Upon the settlement of any RSU, any amounts payable in
shares of Common Stock or in cash will be deemed taxable at such date and the
Corporation shall have the right to effect the withholding of any taxes required
to be withheld at applicable law (the “Withholding Tax”). The Withholding Tax
may be satisfied either (i) by the Corporation withholding any amount payable in
cash, (ii) by the Executive paying the amount of the required Withholding Tax to
the Corporation in cash, (iii) by the Corporation retaining from the shares
deliverable that number of whole shares having a fair market value (as
determined by the Corporation in a manner consistent with its generally
applicable practices) at least equal to the amount of the required Withholding
Tax, or (iv) by a combination of the foregoing; provided, however, that if and
to the extent that the Withholding Tax is satisfied using shares as to which the
Restricted Period has lapsed, the applicable Withholding Tax shall be based on
the minimum amount required to be withheld at applicable law.


11    Notices. Any notice to the Corporation contemplated by this Agreement
shall be addressed to the attention of the Corporation’s Human Resource
Department at 1334 York Avenue, New York, New York 10021; and any notice to the
Executive shall be addressed to him or her at the address on file with the
Corporation on the date hereof or at such other address as he or she may
hereafter designate in writing.


12    Choice of Law. This Agreement, and all rights and obligations hereunder,
shall be governed by the laws of the State of New York.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, in
the case of the Corporation by its duly authorized officer, as of the day and
year first above written.




SOTHEBY’S


By: /S/ SUSAN ALEXANDER


Its:     EVP, Worldwide Head of HR


Dated:    March 31, 2015






EXECUTIVE




By: /S/ THOMAS S. SMITH                
Executive’s Signature


Dated:    4/1/15                
 




